Citation Nr: 0717121	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-31 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for abnormal weight 
loss.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for bursitis of the 
right hip.

5.  Entitlement to service connection for a disability 
manifested by muscle pain.

6.  Entitlement to service connection for a respiratory 
disorder.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for bilateral bunions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Coast Guard from 
January 1980 to February 1980 and in the Army from January 
1986 to June 1993.  He also had National Guard service from 
May 2000 to May 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

In connection with this appeal, the veteran testified at a 
personal hearing before a Decision Review Officer (DRO) 
sitting at the RO in January 2005 and at a video-conference 
before the undersigned Veterans Law Judge in February 2007; 
transcripts of both hearings are associated with the claims 
file.

The issue of entitlement to service connection for bilateral 
bunions is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The veteran served in the Persian Gulf theater of 
operations.

3.  The veteran does not have conditions or complaints that 
are not attributable to a known clinical diagnosis.

4.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of abnormal weight loss; 
rather, he has been diagnosed with obesity.

5.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of chronic fatigue 
syndrome; rather, his complaints of chronic fatigue have been 
attributed to his sleep apnea. 

6.  Migraine headaches were not manifested during the 
veteran's military service and there is no competent evidence 
of record relating such disorder to his military service.  

7.  Bursitis of the right hip was not manifested during the 
veteran's military service and there is no competent evidence 
of record relating such disorder to his military service.  

8.  A disability manifested by muscle pain, to include 
currently diagnosed polyarthralgia and myalgia, was not 
manifested during the veteran's military service and there is 
no competent evidence of record relating such disorder to his 
military service.  

9.  A respiratory disorder was not manifested during the 
veteran's military service and there is no competent evidence 
of record relating such disorder to his military service.  

10.  Sleep apnea was not manifested during the veteran's 
military service and there is no competent evidence of record 
relating such disorder to his military service.  


CONCLUSIONS OF LAW

1.  Abnormal weight loss was not incurred in or aggravated by 
the veteran's active duty military service and such is not 
due to a "qualifying chronic disability."  38 U.S.C.A. §§ 
1110, 1117,  1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by the veteran's active duty military service and 
such is not due to a "qualifying chronic disability."  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).

3.  Migraine headaches were not incurred in or aggravated by 
the veteran's active duty military service and such are not 
due to a "qualifying chronic disability."  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

4.  Bursitis of the right hip was not incurred in or 
aggravated by the veteran's active duty military service and 
such is not due to a "qualifying chronic disability."  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).

5.  A disability that is manifested by muscle pain was not 
incurred in or aggravated by the veteran's active duty 
military service and such is not due to a "qualifying 
chronic disability."  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

6.  A respiratory disorder was not incurred in or aggravated 
by the veteran's active duty military service and such is not 
due to a "qualifying chronic disability."  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

7.  Sleep apnea was not incurred in or aggravated by the 
veteran's active duty military service and such is not due to 
a "qualifying chronic disability."  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in October 2002 
prior to the initial AOJ decision issued in December 2003.  
He was provided additional VCAA letters in December 2005 and 
March 2006.  The Board notes that the veteran's service 
connection claims were readjudicated and a supplemental 
statement of the case was provided to him in September 2006, 
such that he had the opportunity to respond to the additional 
VCAA notice prior to the appeal reaching the Board.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the October 2002 
and December 2005 letters advised him of the evidence that VA 
would attempt to obtain and what evidence he was responsible 
for identifying or submitting to VA.  Moreover, such letters 
informed him of the evidence necessary to substantiate his 
service connection claims.  In addition, the December 2005 
letter provided a detailed guide entitled "Submitting 
Evidence for Claims about Gulf War Undiagnosed Illnesses."  
Pertinent to the fourth element, the December 2005 letter 
advised the veteran that, if he had any evidence in his 
possession that pertained to his claims to send it to VA.  
Moreover, in a March 2006 letter, the veteran was provided 
with additional notification pertinent to the evidence 
necessary to substantiate disability ratings and effective 
dates for the disabilities now on appeal in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
these reasons, to decide the appeal would not be prejudicial 
to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, as relevant, the 
veteran's service medical records from his active duty in the 
Coast Guard from January 1980 to February 1980 and from his 
service in the National Guard from May 2000 to May 2001, VA 
treatment records, and an April 2003 VA examination report 
were reviewed by both the AOJ and the Board in connection 
with adjudication of the veteran's claims.  He has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claims.  In this regard, the Board observes that he reported 
treatment at the Albuquerque and El Paso VA Medical Centers 
in 1994; however, in May 2006, both facilities indicated that 
they had no records for the veteran.  The Board also notes 
that the veteran's service medical records from his active 
duty with the Army from January 1986 to June 1993 are 
unavailable.  Specifically, in December 2002, the National 
Personnel Records Center (NPRC) indicated that there were no 
medical records for the veteran on file at the facility.  
However, the Board notes that in a December 2002 statement, 
the veteran stated that his claimed undiagnosed illnesses 
started after he was discharged in June 1993 and he did not 
receive any treatment for his conditions until January 1994.  

In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the veteran's 
claims has been undertaken with this duty in mind.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Moreover, the veteran was provided with a VA examination in 
April 2003 in order to determine whether he currently has any 
conditions or complaints that are not attributable to a known 
clinical diagnosis and are, in fact, the result of a 
"qualifying chronic disability."  The Board notes that the 
April 2003 VA examiner did not offer opinions on whether the 
veteran's current complaints were related to his military 
service on a direct basis; however, the Board finds that it 
is not necessary to obtain such opinions.  In this regard, 
without any evidence of in-service complaints, treatment, or 
diagnoses of a chronic nature pertinent to the veterans' 
claimed abnormal weight loss, chronic fatigue syndrome, 
migraine headaches, bursitis of the right hip, a disability 
manifested by muscle pain, a respiratory disorder, or sleep 
apnea, any current medical opinion linking such disorders to 
the veteran's military service would necessarily be based 
upon the unsubstantiated history provided by the veteran 
decades following his discharge from service.  As such, there 
is no competent basis upon which to conclude that the 
veteran's claimed disorders are related to service on a 
direct basis.  Based on these facts, the Board concludes that 
the medical evidence of record is sufficient to adjudicate 
the veteran's claims without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, the VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  On December 27, 
2001, the President signed into law the "Veterans Education 
and Benefits Expansion Act of 2001." This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of Section 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 

	(A) An undiagnosed illness. 
(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms. 
(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants 
a presumption of service-connection..

Section 1117(c)(1) was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms.  
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. (11) Cardiovascular 
signs or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  Also 
effective March 1, 2002, § 202 of the Veterans Educational 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001), amended 38 U.S.C.A. §1117 to expand the 
presumptive period to September 30, 2011.  See VBA Fast 
Letter 02-04 (January 17, 2002).  Effective December 18, 
2006, VA extended the presumptive period in 38 C.F.R. § 
3.317(a)(1)(i) through December 31, 2011, for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia 
theater of operations.  See 71 Fed. Reg. 75669-01 (December 
18, 2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At his hearings and in documents of record, the veteran 
contends that he was exposed to nerve agents while serving in 
the United States Army in Khamisiyah, Iraq, in March 1991.  
He also alleges that, while serving in the Middle East from 
December 1990 to May 1991, he was exposed to oil fires, black 
rain, and numerous vaccinations and pills.  As such, the 
veteran claims that he is entitled to service connection for 
abnormal weight loss, chronic fatigue syndrome, migraine 
headaches, bursitis of the right hip, a disability manifested 
by muscle pain, a respiratory disorder, and sleep apnea as 
undiagnosed illnesses based on Gulf War service.

As an initial matter, the Board finds that the veteran served 
in the Persian Gulf theater of operations.  Specifically, his 
DD form 214 for his service between January 1986 and June 
1993 reflects that he had over two years of foreign service 
and was awarded the Kuwait Liberation Medal and Southwest 
Asia Service Medal.  

The Board first notes that despite the veteran's contention 
that his complaints of abnormal weight loss, chronic fatigue 
syndrome, migraine headaches, bursitis of the right hip, a 
disability manifested by muscle pain, a respiratory disorder, 
and sleep apnea are a result of an undiagnosed illness, there 
are no conditions or complaints that are not attributable to 
a known clinical diagnosis.  Specifically, after reviewing 
the veteran's medical records, interviewing him, and 
conducting diagnostic tests and a physical examination, the 
April 2003 VA examiner diagnosed chronic allergies with 
asthma; obesity; sleep disturbance; chronic right hip 
bursitis; and migraine headaches.  Additionally, she 
determined that there were no conditions or complaints that 
were not attributable to a known clinical diagnosis.  
Moreover, there is no medical evidence suggesting the 
existence of additional disability that is undiagnosed and 
characterized by any of the veteran's subjective complaints.  
Therefore, the provisions authorizing presumptive service 
connection for disabilities due to undiagnosed illness are 
not applicable to these issues.  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  In this case, however, there is 
no competent evidence to support a finding that the veteran's 
claimed abnormal weight loss, chronic fatigue syndrome, 
migraine headaches, bursitis of the right hip, a disability 
manifested by muscle pain, a respiratory disorder, and sleep 
apnea are related to any disease, injury, or incident during 
his military service.  

As indicated previously, the veteran's service medical 
records from his active duty service in the Army are 
unavailable.  As such, the Board's presumption that the 
veteran's complete service medical records are unavailable 
requires a heightened explanation of its findings and a 
careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records from his active duty in 
the Coast Guard are negative for any complaints, treatment, 
or diagnoses pertinent to his claimed disorders during such 
service.  However, the Board notes that on a January 1980 
pre-training examination, the veteran reported chronic or 
frequent colds and shortness of breath and, in February 1980, 
the veteran was treated for an upper respiratory infection.  
Even so, a July 1981 VA examination revealed no abnormal 
findings.  

The veteran's service medical records from his National Guard 
service show that on a September 2000 examination, he denied 
swollen or painful joints, frequent or severe headaches, 
chronic or frequent colds, sinusitis, asthma, shortness of 
breath, chronic cough, recent gain or loss of weight, 
arthritis, rheumatism, or bursitis, frequent trouble 
sleeping, and easy fatigability.  Upon clinical evaluation, 
all relevant systems were normal.

In May 2002, the veteran denied lung problems, shortness of 
breath, and headaches.  He indicated that he had joint pain.  
His problem list included right hip pain, obesity, and sleep 
disorder. 

In December 2002 VA treatment records show that the veteran 
had joint pain of the right hip and obesity.  At such time, 
he denied any weight loss, headaches, lung disease, 
pneumonia, bronchitis, or shortness of breath.  He did have 
wheezing.  The veteran also denied joint pain, muscle spasms, 
and muscle cramps.  It was noted that he complained of 
sleeping only from 3 a.m. to 6 a.m. and was tired throughout 
the day.  It was noted that such had been a problem for years 
and that the veteran consumed five services of caffeine per 
day.  Upon physical examination, the veteran's chest was 
clear to percussion and auscultation.  He had right hip 
tenderness over the trocanter bursa and pain on internal and 
external rotation of the right hip.  The assessment was right 
hip pain, obesity, and sleep disorder.  In January 2003, an 
assessment of right hip pain was recorded, but it was noted 
that the X-ray was negative.  It was also reported that the 
veteran lost five pounds.  He complained of sleep 
disturbance, waking up after two to three hours, and waking 
up gasping.  In February 2003, a prior history of obesity, 
sleep disorder, and right hip arthralgia was noted.   In 
March 2003, the veteran complained of right hip pain.  Also, 
it was noted that the veteran had gained five pounds.  

An April 2003 VA examination reflects that the veteran 
complained of shortness of breath and wheezing.  In 1979, he 
complained on a Coast Guard physical of shortness of breath 
and wheezing.  When asked about it at the April 2003 
examination, he said that he has always had difficulty with 
shortness of breath and wheezing when he had upper 
respiratory infections.  Over the past couple of years he had 
noticed a return of this particular symptom.  When he has an 
upper respiratory infection, it makes him short of breath and 
makes him wheeze.  He has a history of smoking tobacco that 
dated 14 years and is at a half pack a day.  He had a normal 
chest X-ray in 1994 and 2002.  His electrocardiogram showed 
normal sinus rhythm with left ventricular hypertrophy by 
voltage.  He had a normal echocardiogram showing an ejection 
fraction of 55 percent in January 2003.  Following a physical 
examination, the examiner diagnosed chronic allergies with 
asthma, mild and not persistent, exacerbated by tobacco 
abuse.  

With regard to the veteran's weight, it was noted that he was 
being treated for an obesity problem.  He complained 
specifically that when he was in the service, he weighed 165 
and after a few years, his weight had gone up to 215.  He 
topped out at a weight of 238 in December 2002 and his weight 
was currently down to 217 pounds.  Following a physical 
examination, the examiner diagnosed obesity.  

The veteran complained of "chronic fatigue" and a sleep 
disturbance.  He stated that he worked the second shift at 
the VA in Detroit in the housekeeping department from 3:30 
p.m. to midnight.  The veteran indicated that he comes home 
and goes to bed, and will often wake up at 3:30 a.m. sweating 
and short of breath.  He is up and down then until 7:00 a.m. 
when he gets out of bed for the day.  He did not complain of 
daytime somnolence, falling asleep while driving or during 
conversations, nor has he had any problems or complaints of 
snoring or restless leg syndrome.  The veteran stated that 
such problem dated back to two years.  Following a physical 
examination, the examiner diagnosed sleep disturbance and 
noted that they were in the process of ruling out obstructive 
sleep apnea, which would be directly related to his obesity. 

The examiner noted that there was no mention of headaches at 
all in the veteran's claims file other than his current 
complaint or in his records at the Detroit VA Medical Center, 
although he did have a record of a recent CT scan of his 
head, which was normal.  The veteran believed that he had 
"migraines" for two and a half years.  Such occurred 
approximately four times a month when he came home from work.  
He described that around 1:00 a.m. to 2:00 a.m. he had a 
throbbing in his forehead that felt like he had been hit in 
the forehead.  The veteran also described a sensation of a 
glittery visual field.  He indicated that the field directly 
in front of him looked as though it was covered with stars.  
He relieved such discomfort by sitting down and taking deep 
breaths.  The veteran felt like he was in a dream or trance 
and such went away briefly.  He also felt like he might be 
moving in slow motion and that such was relieved by just 
sitting still.  Half the time, or in other words, twice a 
month, he described that the headache was severe and rated it 
at 7 out of 10.  The other half of the time, it was not so 
severe and he rated it at 5 out of 10.  Following a physical 
examination, the examiner diagnosed migraine headaches.

The veteran complained of pain in the right hip.  He 
described it as a muscle and joint pain that he had for three 
years.  It affected the "whole right side" of his hip and 
he was in pain without any change in the discomfort all the 
time.  With movement, it felt like a "glitch" in his hip.  
It was worse when he sat down.  The veteran felt that his hip 
was drawing up and tightening up.  It was best when he was 
soaking in a tub of hot water with alcohol or Epsom salt, 
which provided him with temporary relief.  An X-ray of his 
right hip in December 2002 was normal.  Following a physical 
examination, the examiner diagnosed chronic right hip 
bursitis.

VA treatment records reflect that, in November 2003, the 
veteran was diagnosed with mild obstructive sleep apnea 
syndrome.  It was recommended that he lose weight.  In 
September 2004, the veteran was diagnosed with sleep apnea.  
He also complained of right hip pain.  He also indicated that 
he had headaches three times a week.  In January 2005, it was 
noted that the veteran had polyarthralgia and myalgia, 
frequent headaches, and fatigue, which all started after he 
returned from Desert Storm.  The assessment included multiple 
somatic complaints, to include headaches, dizzy spells, 
arthralgia, and fatigue, and rule out fibromyalgia/chronic 
fatigue syndrome.  In March 2005, the veteran had an 
assessment of polyarthralgia.  

With regard to the veteran's claim of abnormal weight loss, 
the Board notes that he, in fact, has a diagnosis of obesity.  
Moreover, there is no evidence of an abnormal weight loss 
and, in fact, weight loss has been recommended.  
Additionally, while a January 2005 VA treatment record shows 
an assessment of "rule out fibromyalgia/chronic fatigue 
syndrome," there has been no actual diagnosis of chronic 
fatigue syndrome.  Moreover, the April 2003 VA examiner 
determined that the veteran's "chronic fatigue" was 
attributable to his sleep apnea.  Therefore, the Board 
concludes that there is no current diagnosis of abnormal 
weight loss or chronic fatigue syndrome.  Without a 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   

With regard to the veteran's current diagnosis of chronic 
allergies with asthma, the Board notes his single in-service 
treatment for an upper respiratory infection in February 
1980; however, at a July 1981 VA examination, there were no 
abnormal findings.  Moreover, while the veteran has current 
diagnoses of migraine headaches, chronic right hip bursitis, 
polyarthralgia, myalgia, and mild obstructive sleep apnea 
syndrome, his available service medical records are negative 
for related complaints, treatment, or diagnoses.  Therefore, 
the evidence of a nexus or link between service and the 
veteran's claimed migraine headaches, bursitis of the right 
hip, a disability manifested by muscle pain, a respiratory 
disorder, and sleep apnea is limited to his own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Specifically, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence relating the veteran's claimed migraine 
headaches, bursitis of the right hip, a disability manifested 
by muscle pain, a respiratory disorder, and sleep apnea to 
his military service, he is not entitled to service 
connection on a direct basis.   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for abnormal weight loss, chronic fatigue 
syndrome, migraine headaches, bursitis of the right hip, a 
disability manifested by muscle pain, a respiratory disorder, 
and sleep apnea.  As such, that doctrine is not applicable in 
the instant appeal and his claims must be denied.  
38 U.S.C.A. § 5107. 


ORDER

Service connection for abnormal weight loss is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for migraine headaches is denied.

Service connection for bursitis of the right hip is denied.

Service connection for a disability manifested by muscle pain 
is denied.

Service connection for a respiratory disorder is denied.

Service connection for sleep apnea is denied. 


REMAND

With regard to the veteran's claim of entitlement to service 
connection for bilateral bunions, the Board notes that he has 
stated that he was treated on numerous occasions for such 
during his active duty in the Army.  As discussed previously, 
it has been determined that such service medical records are 
unavailable.  However, at his February 2007 Board hearing, 
the veteran testified that he had been put on profile for his 
bunions.  Therefore, the Board finds that a remand is 
necessary in order to obtain the veteran's service personnel 
records.

Accordingly, the case is REMANDED for the following action:

1.  Requests should be made in order to 
obtain the veteran's service personnel 
records from NPRC or any other appropriate 
sources.  A response, negative or positive 
should be documented in the claims file.  
Requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  

2.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of 
the action taken in the preceding paragraph, 
the veteran's claim of entitlement to 
service connection for bilateral bunions 
should be readjudicated.  The entirety of 
the evidence should be considered.  If the 
claim remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


